United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-7010                                                September Term, 2021
                                                                      1:19-cv-00183-EGS
                                                      Filed On: February 3, 2022
Norman Williams, et al.,

              Appellants

       v.

Romarm, SA, Manufacturer, Importer and
Distributor of Semiautomatic Assault Weapon
WASR10, Ser. No. CA4367-70,

              Appellee


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE: Wilkins, Rao, and Jackson, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the appeal be dismissed for lack of
jurisdiction. This court’s order filed June 15, 2021 directed the parties to address (1)
whether this court has jurisdiction over the appeal when the notice of appeal designated
only a non-existent order and judgment entered on January 15, 2021, (2) whether this
court has jurisdiction over an appeal of the district court’s April 1, 2020 order, and (3)
whether this court has jurisdiction over an appeal of the district court’s rulings imposing
sanctions on appellants’ attorney. Appellants have failed to address any of these
issues in their brief, see United States ex rel. Totten v. Bombardier Corp., 380 F.3d
488, 497 (D.C. Cir. 2004) (arguments not raised on appeal are forfeited), and thus have
not established that this court may exercise jurisdiction over the district court’s April 1,
2020 and January 14, 2021 orders.
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 21-7010                                                September Term, 2021

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2